[Cite as State v. Summit, 2021-Ohio-4562.]




                      IN THE COURT OF APPEALS OF OHIO
                          THIRD APPELLATE DISTRICT
                               HARDIN COUNTY




STATE OF OHIO,

        PLAINTIFF-APPELLEE,                              CASE NO. 6-21-06

        v.

CATHERINE E. SUMMIT,                                     OPINION

        DEFENDANT-APPELLANT.




                 Appeal from Hardin County Common Pleas Court
                          Trial Court No. CRI 2021 2007

                                     Judgment Affirmed

                          Date of Decision: December 27, 2021




APPEARANCES:

        Michael B. Kelley for Appellant

        Andrew R. Tudor for Appellee
Case No. 6-21-06


ZIMMERMAN, J.

      {¶1} Defendant-appellant, Catherine E. Summit (“Summit”), appeals the

May 21, 2021 judgment entry of sentence of the Hardin County Court of Common

Pleas. We affirm.

      {¶2} On January 14, 2021, the Hardin County Grand Jury indicted Summit

on Count One of aggravated vehicular assault in violation of R.C. 2903.08(A)(1)(a),

(B)(1), a third-degree felony, Count Two of vehicular assault in violation of R.C.

2903.08(A)(2)(b), (C)(2), a fourth-degree felony, Count Three of aggravated

vehicular homicide in violation of R.C. 2903.06(A)(1)(a), (B)(2)(a), a second-

degree felony, and Count Four of aggravated vehicular homicide in violation of R.C.

2903.06(A)(2)(a), (B)(3), a third-degree felony. (Doc. No. 1). On February 1, 2021,

Summit appeared for arraignment and entered pleas of not guilty. (Doc. No. 11).

      {¶3} On February 10, 2021, under a superseding indictment, the Hardin

County Grand Jury indicted Summit on one additional count: Count Five of

operating a motor vehicle while under the influence of alcohol or drugs of abuse

(“OVI”) in violation of R.C. 4511.19(A)(1)(j)(i), (G)(1)(a), a first-degree

misdemeanor. (Doc. No. 15). On March 16, 2021, Summit filed a written plea of

not guilty to the superseding indictment. (Doc. No. 21).

      {¶4} On April 8, 2021, Summit withdrew her pleas of not guilty and entered

guilty pleas, under a written plea agreement, to Counts One, Three, and Five of the


                                        -2-
Case No. 6-21-06


superseding indictment. (Doc. No. 29). In exchange for her change of pleas, the

State agreed to recommend that the trial court impose a sentence of 30 months in

prison on Count One, a minimum term of four years in prison to a maximum term

of six years in prison on Count Three, and 6 months in prison on Count Five. (Apr.

8, 2021 Tr. at 5, 7). Further, as part of the agreement, the State agreed to recommend

that the trial court order the sentences to be served consecutively for an aggregate

minimum term of seven years in prison to a maximum term of nine years in prison.

The trial court accepted Summit’s guilty pleas, found her guilty of Counts One,

Three, and Five, and ordered a pre-sentence investigation. (Doc. No. 30).

         {¶5} On May 21, 2021, the trial court imposed the joint-sentencing

recommendation and dismissed Counts Two and Four. (Doc. No. 37).

         {¶6} On June 16, 2021, Summit filed a notice of appeal. (Doc. No. 42). She

raises two assignments of error for our review.

                                    Assignment of Error No. I

         The trial court erred when it accepted the Appellant’s guilty plea
         as that plea was not knowingly, intelligently, and voluntarily
         given.

         {¶7} In her first assignment of error, Summit argues that her guilty pleas

were not made knowingly, intelligently, and voluntarily.1


1
  To the extent that the State suggests that Summit’s argument that her guilty pleas were not made knowingly,
intelligently, and voluntarily is not subject to appellate review under R.C. 2953.08(D)(1) since Summit’s
sentence was jointly recommended and imposed by the trial court, the State’s argument is without merit.
Accord State v. Jones, 3d Dist. Crawford No. 3-19-11, 2020-Ohio-3919, ¶ 6.

                                                    -3-
Case No. 6-21-06


                                 Standard of Review

       {¶8} “All guilty pleas must be made knowingly, voluntarily, and

intelligently.” State v. Moll, 3d Dist. Defiance Nos. 4-14-17 and 4-14-18, 2015-

Ohio-926, ¶ 9, citing State v. Engle, 74 Ohio St.3d 525, 527 (1996). “‘“Failure on

any of those points renders enforcement of the plea unconstitutional under both the

United States Constitution and the Ohio Constitution.”’” State v. Montgomery, 3d

Dist. Putnam No. 12-13-11, 2014-Ohio-1789, ¶ 10, quoting State v. Veney, 120 Ohio

St.3d 176, 2008-Ohio-5200, ¶ 7, quoting Engle at 527. Crim.R. 11(C)(2), which

governs guilty pleas for felony-level offenses, provides:

       In felony cases the court may refuse to accept a plea of guilty or a plea
       of no contest, and shall not accept a plea of guilty or no contest
       without first addressing the defendant personally and doing all of the
       following:

       (a) Determining that the defendant is making the plea voluntarily,
       with understanding of the nature of the charges and of the maximum
       penalty involved, and if applicable, that the defendant is not eligible
       for probation or for the imposition of community control sanctions at
       the sentencing hearing.

       (b) Informing the defendant of and determining that the defendant
       understands the effect of the plea of guilty or no contest, and that the
       court, upon acceptance of the plea, may proceed with judgment and
       sentence.

       (c) Informing the defendant and determining that the defendant
       understands that by the plea the defendant is waiving the rights to jury
       trial, to confront witnesses against him or her, to have compulsory
       process for obtaining witnesses in the defendant’s favor, and to
       require the state to prove the defendant’s guilt beyond a reasonable


                                         -4-
Case No. 6-21-06


       doubt at a trial at which the defendant cannot be compelled to testify
       against himself or herself.

       {¶9} “A trial court must strictly comply with Crim.R. 11(C)(2)(c) and orally

advise a defendant before accepting a felony plea that the plea waives the

defendant’s constitutional rights.” Montgomery at ¶ 11, citing Veney at ¶ 31.

“‘When a trial court fails to strictly comply with this duty, the defendant’s plea is

invalid.’” Id., quoting Veney at ¶ 31. “A trial court, however, is required to only

substantially comply with the non-constitutional notifications in Crim.R.

11(C)(2)(a) and (b).” Id., citing Veney at ¶ 14-17.

       {¶10} “An appellate court reviews the substantial-compliance standard

based upon the totality of the circumstances surrounding the defendant’s plea and

determines whether he subjectively understood the implications of his plea and the

rights he waived.” Id. at ¶ 12, citing State v. Sarkozy, 117 Ohio St.3d 86, 2008-

Ohio-509, ¶ 20. “‘Furthermore, a defendant who challenges his guilty plea on the

basis that it was not knowingly, intelligently, and voluntarily made must show a

prejudicial effect. * * * The test is whether the plea would have otherwise been

made.’” Id., quoting State v. Nero, 56 Ohio St.3d 106, 108 (1990).

                                       Analysis

       {¶11} On appeal, Summit argues that her guilty pleas were not knowing,

intelligent, or voluntary because the trial court did not comply with the notifications

required by Crim.R. 11(C)(2). Since Summit argues only that her guilty pleas were

                                         -5-
Case No. 6-21-06


not knowing, intelligent, or voluntary because the trial court failed to comply with

the notifications required by Crim.R. 11(C), we are assuming that Summit is

challenging only her guilty pleas to the felony-level offenses. See Crim.R. 11(E).

See also State v. Jones, 116 Ohio St.3d 211, 2007-Ohio-6093, paragraph one of the

syllabus.   Accordingly, we will address only whether her guilty pleas to the

aggravated-vehicular-assault and aggravated-vehicular-homicide charges were

knowing, intelligent, and voluntary.

       {¶12} Based on our review of the record, the trial court complied with the

notifications required by Crim.R. 11(C)(2)—that is, the trial court strictly complied

with the notifications required by Crim.R. 11(C)(2)(c) and substantially complied

with the notifications required by Crim.R. 11(C)(2)(a) and (b) when accepting

Summit’s guilty pleas for her felony-level offenses.

       {¶13} Because Summit informed the trial court that she wanted to plead

guilty, the trial court conducted a comprehensive and detailed Crim.R. 11 colloquy

during which Summit acknowledged her guilt. Specifically, the record supports that

trial court substantially complied with the requirements of Crim.R. 11(C)(2)(a) by

informing Summit of the nature of the charges, the maximum penalty, and that

Summit was ineligible probation or the imposition of community-control sanctions.

(Apr. 8, 2021 Tr. at 20-34, 42-45). (Doc. No. 29). Accord State v. Short, 3d Dist.

Logan No. 8-19-19, 2019-Ohio-3322, ¶ 15.


                                         -6-
Case No. 6-21-06


       {¶14} The record further supports that the trial court substantially complied

with the requirements of Crim.R. 11(C)(2)(b). “Crim.R. 11(C)(2)(b) requires the

trial court to inform the defendant of the effect of his guilty or no-contest plea and

to determine whether he understands that effect.”         State v. Jones, 2d Dist.

Montgomery No. 25688, 2014-Ohio-5574, ¶ 7, citing Jones, 116 Ohio St.3d 211,

2007-Ohio-6093, at ¶ 12 and State v. Griggs, 103 Ohio St.3d 85, 2004-Ohio-4415,

¶ 10-12. See also Crim.R. 11(B). “To satisfy the effect-of-plea requirement under

Crim.R. 11(C)(2)(b), a trial court must inform the defendant, either orally or in

writing, of the appropriate language in Crim.R. 11(B).” Id. at ¶ 8, citing Jones at ¶

25, 51. Specifically, under Crim.R. 11(B), the trial court was required to inform

Summit that “[t]he plea of guilty is a complete admission of [her] guilt.” Crim.R.

11(B)(1). Here, the trial court informed Summit of the effect of her guilty plea and

informed her that it could proceed with judgment and sentence upon acceptance of

her plea, which Summit acknowledged in open court. (Apr. 8, 2021 Tr. at 12).

       {¶15} Finally, the record supports that the trial court strictly complied with

Crim.R. 11(C)(2)(c) during its colloquy with Summit at the change-of-plea hearing.

(Id. at 13-20). Accord Short at ¶ 17. Specifically, Summit advised the trial court

that she understood the rights that she was waiving by pleading guilty. (Apr. 8,

2021 Tr. at 13-20).     Moreover, Summit did not provide this court with any

argument—much less establish—that she was prejudiced by the trial court’s


                                         -7-
Case No. 6-21-06


acceptance of her guilty pleas in this case. That is, that she would not have pleaded

guilty but for the trial court’s alleged errors. See Montgomery, 2014-Ohio-1789, at

¶ 13. Consequently, we are not persuaded that the trial court erred by accepting

Summit’s guilty pleas. Accord Short at ¶ 17.

        {¶16} For these reasons, Summit’s first assignment of error is overruled.

                                  Assignment of Error No. II

        The trial court erred when sentencing Appellant as the record
        does not support the sentencing court’s findings, and/or the
        sentence is contrary to law.

        {¶17} In her second assignment of error, Summit challenges the sentences

imposed by the trial court and challenges the trial court’s order that she serve the

sentences consecutively.2 Specifically, Summit argues that “consecutive sentences

or any sentence greater than the minimums” are unsupported by the record and are

contrary to law.

                                        Standard of Review

        {¶18} R.C. 2953.08(A) provides specific grounds for a defendant to appeal

a sentence. State v. Underwood, 124 Ohio St.3d 365, 2010-Ohio-1, ¶ 10. Under

R.C. 2953.08(G)(2), an appellate court will reverse a sentence “only if it determines

by clear and convincing evidence that the record does not support the trial court’s



2
  Because Summit’s arguments relate to only Ohio’s felony-sentencing scheme, we are assuming that Summit
is challenging only her felony sentences. Accordingly, we will address only the sentences imposed as to her
aggravated-vehicular-assault and aggravated-vehicular-homicide convictions.

                                                   -8-
Case No. 6-21-06


findings under relevant statutes or that the sentence is otherwise contrary to law.”

State v. Marcum, 146 Ohio St.3d 516, 2016-Ohio-1002, ¶ 1. Clear and convincing

evidence is that “‘which will produce in the mind of the trier of facts a firm belief

or conviction as to the facts sought to be established.’” Id. at ¶ 22, quoting Cross v.

Ledford, 161 Ohio St. 469 (1954), paragraph three of the syllabus.

                                       Analysis

       {¶19} However, under R.C. 2953.08(D)(1), “[a] sentence imposed upon a

defendant is not subject to review under this section if the sentence is authorized by

law, has been recommended jointly by the defendant and the prosecution in the case,

and is imposed by a sentencing judge.” “[A] sentence is ‘authorized by law’ and is

not appealable within the meaning of R.C. 2953.08(D)(1) only if it comports with

all sentencing provisions.” Underwood at ¶ 20. “[W]hen a sentence fails to include

a mandatory provision, it may be appealed because such a sentence is ‘contrary to

law’ and is also not ‘authorized by law.’” Id. at ¶ 21.

       {¶20} Here, there is no dispute that that Summit’s sentence was jointly

recommended by the parties and imposed by the trial court. Moreover, Summit’s

sentence is authorized by law and is not contrary to law.

       {¶21} “‘[T]rial courts have full discretion to impose any sentence within the

statutory range.’” State v. Smith, 3d Dist. Seneca No. 13-15-17, 2015-Ohio-4225,

¶ 10, quoting State v. Noble, 3d Dist. Logan No. 8-14-06, 2014-Ohio-5485, ¶ 9,


                                         -9-
Case No. 6-21-06


citing State v. Saldana, 3d Dist. Putnam No. 12-12-09, 2013-Ohio-1122, ¶ 20. In

this case, aggravated vehicular assault, as a third-degree felony, carries a mandatory

sanction of 12-to-60 months in prison and aggravated vehicular homicide as a

second-degree felony, carries a mandatory sanction of two-years to eight-years of

imprisonment.      R.C. 2903.08(B)(1); 2903.06(B)(2)(a), (E)(1); 2929.13(F)(4);

2929.14(A)(2)(b), (3)(a). Because the trial court sentenced Summit to 30 months in

prison on Count One and to a minimum term of four years in prison to a maximum

term of six years in prison on Count Three, the trial court’s sentence falls within the

statutory range.

       {¶22} Nevertheless, Summit argues that her sentence is not supported by the

record because the trial court did not properly weigh the R.C. 2929.12 factors.

Likewise, Summit argues that the trial court erred by imposing consecutive

sentences without considering whether the record supports the factors under R.C.

2929.14(C). However, because Summit’s sentence was jointly recommended by

the parties and was followed by the trial court, we need not review Summit’s

arguments. That is,

       R.C. 2953.08(D)(1) [bars] appeals that would otherwise challenge [a
       trial] court’s discretion in imposing a sentence, such as whether the
       trial court complied with statutory provisions like R.C. 2929.11 (the
       overriding purposes of felony sentencing), 2929.12 (the seriousness
       and recidivism factors), [or] 2929.13(A) through (D) (the sanctions
       relevant to the felony degree) or whether consecutive or maximum
       sentences were appropriate under certain circumstances.


                                         -10-
Case No. 6-21-06


Underwood, 124 Ohio St.3d 365, 2010-Ohio-1, at ¶ 22. See also State v. Sergent,

148 Ohio St.3d 94, 2016-Ohio-2696, ¶ 43 (holding that “a trial court is not required

to make the consecutive-sentence findings set out in R.C. 2929.14(C)(4)” and that

“when a trial judge imposes such an agreed sentence without making those findings,

the sentence is nevertheless ‘authorized by law’ and not reviewable on appeal

pursuant to R.C. 2953.08(D)(1)”). Consequently, Summit’s sentence is authorized

by law and is not contrary to law.

       {¶23} Therefore, Summit’s second assignment of error is overruled.

       {¶24} Having found no error prejudicial to the appellant herein in the

particulars assigned and argued, we affirm the judgment of the trial court.

                                                                Judgment Affirmed

MILLER and SHAW, J.J., concur.

/jlr




                                        -11-